Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-4, and 6-8 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed March 30, 2021. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2019 and November 11, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik et al. (US 8696581 B2, published April 15, 2014) in view of Wan et al. (CN 101623203 A, published January 13, 2010) and Mast et al. (US 7211044 B2, published May 1, 2007), hereinafter referred to as Sverdlik, Wan, and Mast, respectively.
Regarding claim 1, Sverdlik teaches a high-low intensity focused ultrasound treatment apparatus for simultaneous lesion detection and removal (Fig. 4; see col. 3, lines 4-10 – “…using an ultrasonic transducer for simultaneous heating and monitoring of a target, the method comprising providing a relatively high power ultrasonic transmission in bursts for heating said target, said bursts having gaps, and sending relatively low power ultrasonic sensing transmissions during said gaps for monitoring said target.”), the treatment apparatus comprising: 
a plurality of ultrasound sources (Fig. 8A-8B; see col. 8, lines 56-63 – “…the high power and low power beams may be provided from different parts of the same surface of a piezoelectric sensor which are differentially damped, at working frequencies which are anti-resonances of the transducer. Alternatively they may be provided from the same surface. Alternatively high power and low power beams may be provided from different transducers on the device.”); 
a controller to control a frequency and an intensity of focused ultrasound outputted from the plurality of ultrasound sources (Fig. 3A; see col. 7, lines 36-39, 61-63 – “…for monitoring operation of the transducer in order to control efficiency of the device of the present embodiments, or to control efficacy of the treatment… changing the applied duty cycle and/or the applied power or alternatively the change may involve modifying the working frequency of the device.”; se col. 15, lines 11-14 – “The control unit 116 may provide various kinds of closed loop control and indications on the treatments. The control unit may receive signals from echoes from the tissue. The echo may indicate the area and treatment effect…”).
Sverdlik does not explicitly teach: 
an acoustic cavitation detector to monitor if a lesion is being ablated or removed by high- intensity focused ultrasound, 
wherein each of the plurality of ultrasound sources comprises: 
a first ultrasound transducer to output low-intensity focused ultrasound to detect the lesion, 
wherein the low-intensity focused ultrasound is used to detect the lesion by applying a stimulus to body parts, and at the same time, investigating a response; AND
a second ultrasound transducer to output the high-intensity focused ultrasound to ablate or remove the detected lesion by applying a thermal or mechanical stimulus to the detected lesion. 
Whereas, Wan, in the same field of endeavor, teaches an acoustic cavitation detector to monitor if a lesion is being ablated or removed by high-intensity focused ultrasound (see pg. 13, para. 2 – “…tumor ablation (including microwave, high intensity focused ultrasound and laser) treatment in the 
Whereas, Mast, in the same field of endeavor, teaches:
a first ultrasound transducer to output low-intensity focused ultrasound to detect the lesion (see col. 5, lines 36-38 – “Low-intensity ultrasound medical treatment is relevant for targeting of tissue for higher-intensity medical treatment…”), 
wherein the low-intensity focused ultrasound is used to detect the lesion by applying a stimulus to body parts, and at the same time, investigating a response (see col. 5, lines 38-41 – “…the low intensity ultrasound signal creates a small temperature rise that may be imaged to ensure that the desired region of tissue is targeted by the ultrasound beam.”); and 
a second ultrasound transducer to output the high-intensity focused ultrasound to ablate or remove the detected lesion by applying a thermal or mechanical stimulus to the detected lesion (see col. 5, lines 41-45 – “After targeting is confirmed, the amplitude of the ultrasound signal may be raised to a higher intensity. The high-intensity ultrasound signal may be used to administer a hyperthermia treatment or to ablate the tissue.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Sverdlik, by including to the apparatus an acoustic cavitation detector to monitor if a lesion is being ablated or removed by high-intensity focused ultrasound, as disclosed in Wan, AND to output low-intensity focused ultrasound to detect the lesion by applying a stimulus to body parts, and at the same time, investigating a response, and output the high-intensity focused ultrasound to ablate or remove the detected lesion by applying a thermal or mechanical stimulus to the detected lesion, as disclosed in Mast. One of ordinary skill in the art would have been motivated to make this modification in order to synchronously detect, image, and .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik in view of Wan and Mast, as applied to claim 1 above, and in further view of Lin et al. (US 20150258352 A1, published September 17, 2015), hereinafter referred to as Lin.
	Regarding claim 3, Sverdlik in view of Wan and Mast teaches all of the elements as disclosed in claim 1 above.
Sverdlik in view of Wan and Mast does not explicitly teach wherein the first ultrasound transducer outputs the low-intensity focused ultrasound having a center frequency of 200 kHz to 1 MHz, AND the second ultrasound transducer outputs the high-intensity focused ultrasound having a center frequency of 200 kHz to 1 MHz, or 1 MHz or above.
Whereas, Lin, in the same field of endeavor, teaches: 
wherein the first ultrasound transducer outputs the low-intensity focused ultrasound having a center frequency of 200 kHz to 1 MHz (see pg. 1, col. 2, para. 0007 - "The transducer array can be configured to generate ultrasound pulses at two different frequencies, such as a low-frequency (i.e., 500 kHz) pulse..."), and 
wherein the second ultrasound transducer outputs the high-intensity focused ultrasound having a center frequency of 200 kHz to 1 MHz, or 1 MHz or above (see pg. 1, col. 2, para. 0007 – “The transducer array can be configured to generate ultrasound pulses at two different frequencies...and a high-frequency (i.e., 3 MHz) pulse.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Sverdlik in view of Wan and Mast, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik in view of Wan and Mast, as applied to claim 1 above, and in further view of K. Martin et al., "Dual-Frequency Piezoelectric Transducers for Contrast Enhanced Ultrasound Imaging," Sensors, vol. 14, no. 11, pp. 20825-20842, Nov. 2014, hereinafter referred to as Martin.
Regarding claim 4, Sverdlik in view of Wan and Mast teaches all of the elements as disclosed in claim 1 above.
Sverdlik in view of Wan and Mast does not explicitly teach wherein the first ultrasound transducer and the second ultrasound transducer are formed in a shape of concentric circles sharing a target focal point.
Whereas, Martin, in the same field of endeavor, teaches wherein the first ultrasound transducer and the second ultrasound transducer are formed in a shape of concentric circles sharing a target focal point (see Fig. 2 - "The mechanically steered dual-frequency transducer is composed of a central high-frequency (25 MHz) spherically focused piston transducer inserted into an annular, confocally aligned low-frequency transducer (4 MHz)."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Sverdlik in view of Wan and Mast, by having the high frequency transducer confocally aligned with the low frequency transducer, as taught .
  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik in view of Wan and Mast, as applied to claim 1 above, and in further view of Lafon et al. (US 20190175146 A1, published June 13, 2019 with a priority date of August 28, 2017), hereinafter referred to as Lafon. 
Regarding claim 4, Sverdlik in view of Wan and Mast teaches all of the elements as disclosed in claim 1 above, AND Wan further teaches: 
a signal source to output a detection signal (see pg. 6, para. 12 – “…using the cavitation detection transducer synchronous ultrasonic echo radiofrequency signal receiving and movable scattering by the microbubble cavitation vaporization…” so the cavitation transducer sends a detection signal and receives the cavitation signal); AND 
a signal receiver to receive an acoustic signal emitted by cavitation (see pg. 13, para. 2 – “…tumor ablation (including microwave, high intensity focused ultrasound and laser) treatment in the transient physical process, synchronous change of multimode cavitation monitoring and damage.” so cavitation is detected and monitored to determine the tumor ablation treatment process). 
Sverdlik in view of Wan and Mast does not explicitly teach wherein the acoustic cavitation detector comprises: 
wherein the treatment apparatus further comprises: 
an image processor to process the cavitation detected by the acoustic cavitation detector into an image; AND
an image display unit to output the image.
Whereas, Lafon, in the same field of endeavor, teaches wherein the acoustic cavitation detector comprises: 
wherein the treatment apparatus further comprises: 
an image processor to process the cavitation detected by the acoustic cavitation detector into an image (Fig. 4; see pg. 6, col. 1, para. 0111 - "The cavitation signals C are imported into Matlab software (Math Works, Natick, MA)."; see pg. 6, col. 1, para. 0113 - "...60th images of the eight independent cavitation events with the superimposed positions calculated with the localization technique."); and 
an image display unit to output the image (Fig. 4; see pg. 6, col. 1, para. 0113 - "...60th images of the eight independent cavitation events with the superimposed positions calculated with the localization technique.").  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Sverdlik in view of Wan and Mast, by including to the apparatus an image processor to process and view the cavitation events detected, as disclosed in Lafon. One of ordinary skill in the art would have been motivated to make this modification in order to localize the cavitation for easier monitoring in real-time, which increases the reliability of using cavitation-based treatments, as taught in Lafon (see pg. 1, col. 2, para. 0018-0019).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik in view of Wan and Mast, as applied to claim 1 above, and in further view C. Maleke et al., “Harmonic motion imaging for focused ultrasound (HMIFU): a fully integrated technique for sonication and monitoring of thermal ablation in tissues,” Physics in Medicine & Biology, vol. 53, pp. 1773-1793, Mar. 2008, hereinafter referred to as Maleke. 

Sverdlik in view of Wan and Mast does not explicitly teach wherein, in a treatment mode to ablate or remove the lesion, the second ultrasound transducer is activated together with the first ultrasound transducer, and the high-intensity focused ultrasound is outputted
Whereas, Maleke, in the same field of endeavor, teaches wherein, in a treatment mode to ablate or remove the lesion, the second ultrasound transducer is activated together with the first ultrasound transducer, and the high-intensity focused ultrasound is outputted (Fig. 1, imaging transducer and therapy transducer simultaneously activated; Figure 1 – “(a) Detection of the area to be ablated (e.g. tumor) using the HMIFU (harmonic motion imaging for focused ultrasound) technique, (b) FUS (focused ultrasound) ablation and simultaneous monitoring in order to map the response of the tumor overlapped on the B-mode in 2D as will be displayed on the screen together with the M-mode HMI image (not shown here)”; see Abstract – “…a confocal transducer, combining a 4.68 MHz therapy (FUS) and a 7.5 MHz diagnostic (pulse-echo) transducer, was used.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Sverdlik in view of Wan and Mast, by including to the apparatus a treatment mode to ablate or remove the lesion by having the second ultrasound transducer activated together with the first ultrasound transducer and outputting the high-intensity focused ultrasound, as disclosed in Maleke. One of ordinary skill in the art would have been motivated to make this modification in order to generate, and simultaneously monitor, lesion formation .
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik in view of Wan and Mast, as applied to claim 1 above, and in further view of Gertner (US 20110092781 A1, published April 21, 2011) and R. Feng et al., “Enhancement of ultrasonic cavitation yield by multi-frequency sonication,” Ultrasonics Sonochemistry, vol. 9, pp. 231-236, Feb. 2002, hereinafter referred to as Gertner and Feng. 
Regarding claim 8, Sverdlik in view of Wan and Mast teaches all of the elements as disclosed in claim 1 above.
Sverdlik in view of Wan and Mast does not explicitly teach: 
wherein the first ultrasound transducer outputs the low-intensity focused ultrasound having a low intensity of 3W/cm2 (Ispta) or less; AND
wherein the second ultrasound transducer outputs the high-intensity focused ultrasound having a high intensity of 3W/cm2 (Ispta) or above.
Whereas, Gertner, in the same field of endeavor, teaches wherein the first ultrasound transducer outputs the low-intensity focused ultrasound having a low intensity of 3W/cm2 (Ispta) or less (see pg. 12, col. 2, para. 0269 – “When low energy ultrasound is applied to the region, energy (power) densities in the range of 50 mW/cm2 to 500 mW/cm2 may be applied.”). 
Whereas, Feng, in the same field of endeavor, teaches wherein the second ultrasound transducer outputs the high-intensity focused ultrasound having a high intensity of 3W/cm2 (Ispta) or above (see pg. 233, col. 1, para. 1 – “The frequency of T3 was 1.7 MHz and the sound intensity was kept at 5.5 W*cm-2.”).   
2 (Ispta) or less, as disclosed in Gertner, AND by having the second ultrasound transducer outputs the high-intensity focused ultrasound having a high intensity of 3W/cm2 (Ispta) or above, as disclosed in Feng. One of ordinary skill in the art would have been motivated to make this modification in order to stun or partially inhibit the renal nerves, as taught in Gertner (see pg. 12, col. 2, para. 0269), AND in order to combine irradiation of dual-frequency orthogonal ultrasound to significantly increase the cavitation yield, as taught in Feng (see pg. 235, col. 2, para. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
B. A. Rabkin et al., “Involvement of cavitation in the appearance of hyperechoic regions in ultrasound image visualization of high intensity focused ultrasound therapy: in-vivo results,” IEEE Ultrasonics Symposium, 2004 discloses a HIFU transducer, a broadband transducer for active and passive cavitation detection, and an ultrasound imaging probe that were all co-focal and synchronized. 
Larson et al. (US 20070088345 A1, published April 19, 2007) discloses the destruction of the tumor, and the reduction or elimination of local reoccurrence of cancer after removal of the cancer, by using high intensity focused ultrasound. 
Glazer et al. (US 20100009400 A1, published January 14, 2010) 
Zderic et al. (US 20160236012 A1, published August 18, 2016) discloses the selected ultrasound transducer frequency and intensities can be in a range of about 100 kHz to 5.0 MHz and about 0.1 to 5 W/cm2, respectively, to cause stimulation of the pancreatic beta cells. 
Vaezy et al. (US 6245867 B1, published July 30, 2002) discloses synchronizes HIFU waves with an imaging transducer to cause the undesirable interference noise to be displayed in an area of the image that does not overlap the treatment site, and once the focal point is properly targeted on a desired treatment site, the power level is increased to a therapeutic level. 
Tsoref et al. (US 20130103028 A1, published April 25, 2013) discloses a method for monitoring ablation of a tissue site by activating an ultrasound transducer to apply high intensity ultrasound energy to the tissue site, capable of ablating tissue during a first time period, then at the following second time period, activating the ultrasound transducer to apply low intensity ultrasound energy to the tissue site, and monitoring an ultrasound parameter of the reflected energy to determine a level of ablation of the tissue site.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793                  

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793